

115 HR 6016 IH: Bus Operator and Pedestrian Protection Act
U.S. House of Representatives
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6016IN THE HOUSE OF REPRESENTATIVESJune 6, 2018Mrs. Napolitano (for herself, Mr. Katko, Mr. Carson of Indiana, Ms. Norton, Mr. Payne, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to require the development of a bus operations safety risk
			 reduction program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bus Operator and Pedestrian Protection Act. 2.Bus operations safety risk reduction program (a)Public transportation safety program sectionSection 5329 of title 49, United States Code, is amended by adding at the end the following:
				
					(l)Bus operations safety risk reduction program
 (1)RequirementsNot later than 2 years after the date of the enactment of this subsection, the Secretary shall require each recipient that operates fixed route bus service to—
 (A)develop a risk reduction program for bus operations under paragraph (2) to improve safety by reducing the number and rates of accidents, injuries, assaults on bus operators, and fatalities;
 (B)submit the program, including the implementation plan required under paragraph (3), to the Secretary for review and approval; and
 (C)implement the program and plans approved by the Secretary. (2)Development of programA recipient required to develop and submit a risk reduction program for bus operations under paragraph (1)—
 (A)shall develop such program by conducting risk analysis on the bus operations of the recipient; (B)may incorporate such program into an applicable comprehensive safety plan that such recipient prepares pursuant to subsection (d), if all requirements under this subsection are addressed in the recipient’s comprehensive safety plan; and
 (C)shall develop such program in cooperation with bus operators and collective bargaining representatives of bus operators, including the development of—
 (i)the risk analysis required under subparagraph (A); and (ii)implementation plans required under paragraph (3).
 (3)Implementation planEach risk reduction program for bus operations under paragraph (1) shall include an implementation plan for—
 (A)reduction of vehicular and pedestrian accidents involving buses that includes— (i)deployment of driver assistance technologies for bus operators that reduce or prevent accidents; and
 (ii)measures to reduce visibility impairments for bus operators that contribute to accidents, including retrofits to buses in revenue service and specifications for future procurements that reduce visibility impairments;
 (B)bus operator assault mitigation, including— (i)the deployment of assault mitigation infrastructure and technology on buses, including barriers to restrict the unwanted entry of individuals and objects into bus operators’ workstations when a recipient’s risk analysis determines that such barriers would reduce assaults and injuries to bus operators; and
 (ii)conflict de-escalation training for bus operators; (C)installation of seating and modification to design specifications of bus operator workstations that reduce or prevent injuries from ergonomic risks; and
 (D)other measures that the Secretary determines would significantly reduce the number and rate of accidents, injuries, assaults on bus operators, and fatalities related to bus operations;
 (4)Updating requirementsThe Secretary shall require each recipient required to develop a program under paragraph (1) to— (A)update such program annually; and
 (B)resubmit such program for approval by the Secretary not less than once every 3 years. . (b)FAST ActSection 3022(a) of the Fixing America's Surface Transportation Act (49 U.S.C. 5329 note) is amended by adding the following new sentence: Not later than 1 year after the date of the enactment of the Bus Operator and Pedestrian Protection Act, the Secretary shall issue a final rule regarding the protection of public transportation operators from the risk of assault. 
			3.Authorization of appropriations
 (a)Amount and durationThere are authorized to be appropriated to carry out implementation plans under the risk reduction program described in section 5329(l) of title 49, United States Code, as added by section 2 of this Act, $25,000,000 for each of fiscal years 2019 through 2023.
 (b)FormulaOf the amounts made available to carry out this subsection for a fiscal year— (1)80 percent shall be distributed under the formula set forth in section 5336 of title 49, United States Code, other than subsection (b) of such section; and
 (2)20 percent shall be distributed under the formula set forth in section 5311(c)(3) of such title. 4.Operator assault dataSection 5335 of title 49, United States Code, is amended by adding at the end the following:
			
				(d)Operator Assault Data
 (1)ReportThe recipient of a grant under this chapter shall report to the Secretary, for inclusion in the National Transit Database, any information on each assault on an operator.
 (2)Other reportsA report required under paragraph (1) shall be separate from the reporting on other safety incidents in the National Transit Database.
 (3)DefinitionFor purposes of this subsection: (A)The term assault on an operator means any circumstance when an individual knowingly and without lawful authority or permission with intent to endanger the safety or health of any individual, or with a reckless disregard for the safety or health of human life, interferes with, disables, or incapacitates any dispatcher, driver, captain, locomotive engineer, railroad conductor, or other individual while the individual is employed in dispatching, operating, controlling, or maintaining on-track equipment or a public transportation vehicle, including circumstances that do not require immediate medical attention or that do not result in a fatality.
 (B)The term recipient has the meaning given the term in section 5329(a). . 